Case 5:16-cv-05051-JLV Document 91 Filed 12/06/19 Page 1 of 2 PagelD #: 1285

UNITED STATES DISTRICT COURT

DISTRICT OF SOUTH DAKOTA

 

WESTERN DIVISION

Annie Tovares, Case No. CIV. 16-5051-JLV

Plaintiff,
Vs.
Gallagher Bassett Services, Inc., PLAINTIFF’S SECOND MOTION TO

COMPEL DISCOVERY
and

Praetorian Insurance Company,

Defendants.

 

 

COMES NOW Plaintiff, by and through her attorney, Mike Abourezk, and hereby
requests an order compelling responses to Plaintiff's First Set of Document Requests. The
grounds for this motion are set forth in further detail in Plaintiff's Brief in Support of Second

Motion To Compel Discovery, filed herewith.

Dated this 6" day of December, 2019. By:/sMike Abourezk
Mike Abourezk
Abourezk Law Firm
PO Box 9460
Rapid City, SD 57709
T: (605) 342-0097

mike@abourezk.com

 
Case 5:16-cv-05051-JLV Document 91 Filed 12/06/19 Page 2 of 2 PagelD #: 1286

CERTIFICATE OF SERVICE
I hereby certify that, on December 6, 2019, I caused the above pleading to be electronically

filed with the Clerk of the Court through the CM/ECF system with an electronic copy to be sent to all

counsel of record,

Dated this 6" day of December, 2019. By:/s/Mike Abourezk

Mike Abourezk
Abourezk Law Firm
PO Box 9460

Rapid City, SD 57702
T: (605) 342-0097
mike@abourezk.com

 

 
